Citation Nr: 1528656	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  12-31 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for an acquired psychiatric disability (claimed as anxiety, depression, and bipolar disorder), to include as secondary to claimed orthopedic disabilities.

7.  Entitlement to service connection for a mental illness for the purpose of establishing eligibility for medical treatment under 38 U.S.C.A. § 1702. 

8.  Entitlement to a nonservice-connected pension.         
REPRESENTATION

Appellant represented by:	Collin A. Douglas, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from September 2009 to March 2010.  The DD Form 214 shows an uncharacterized discharge because he failed the medical/physical procurement standards.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The psychiatric issues have been consolidated and recharacterized given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran submitted additional evidence in June 2013.  There is no waiver for this record; however, this evidence is not relevant to the issues on appeal.  Thus, a remand to the RO for the issuance of a supplemental statement of the case (SSOC) is not necessary.
 
In May 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 

The issue of entitlement to service connection for right knee, left knee, and psychiatric disabilities, as well as the issues of entitlement to service connection for a mental illness for the purpose of establishing eligibility for medical treatment under 38 U.S.C.A. § 1702 and entitlement to a nonservice-connected pension, are         
addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a right hip, left hip, or back disability.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right hip disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The Veteran does not have a left hip disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The Veteran does not have a back disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  

By way of a September 2010 (psychiatric claim) and July 2011 (orthopedic claims) pre-adjudication letters, VA notified the Veteran of the information and evidence need to substantiate his service connection claims.  The letters also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the Board finds that VA satisfied its duty to notify.  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claims.  The evidence of record includes service treatment records and records from the Troop Medical Clinic.  VA provided a November 2008 QTC examination, which the Board finds adequate because the examiner discussed the Veteran's medical history, considered his lay statements, and supported the conclusions with analyses based on objective testing and observations.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

There is an undated QTC addendum that indicates the Veteran was scheduled for a supplemental examination "in order to assess conditions noted in history" and failed to report.  When entitlement to a benefit cannot be established or confirmed without a current VA examination, and a claimant, without "good cause" fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  38 C.F.R. § 3.655 (2014).  An August 24, 2011 VA Form 21-0820 shows that the Veteran called in reference to his pending claim and stated that he could not attend a QTC examination due to weather conditions.  The document indicates that the exam was to be rescheduled.  However, an October 2011 letter informed the Veteran that "the needed exams are on file."  It is unclear how long the Veteran waited before requesting that the supplemental examination be rescheduled.  In any event, as explained herein, there is no competent evidence of a hip or back disorder.  Thus, remand of these issues for an examination is not warranted.

Finally, neither the Veteran nor his agent asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Analysis

The medical evidence of record fails to disclose a currently diagnosed back or hip disability.  The VA examiner found no back or hip disability.  Service connection cannot be granted if there is no present disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Nonetheless, the Veteran may submit new evidence in the future if his disability picture changes.


ORDER

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for a left hip disability is denied.

Entitlement to service connection for a back disability is denied.


REMAND

Manlincon Issue

In a May 2013 administrative decision, the RO denied entitlement to a nonservice-connected pension.  In June 2013, the Veteran indicated that neither he nor his wife received any income.  He attached a document reflecting that he had lost his job due a reduction in force, and requested that the RO "grant the pension benefits with this updated income information."  See June 27, 2013 VA Form 21-0820.  The Board construes the June 2013 document as a timely NOD with the May 2013 administrative decision.  Thus, the May 2013 administrative decision remains pending, and the RO is required to send the Veteran an SOC in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Where an NOD has been submitted, the veteran is entitled to an SOC.  The failure to issue an SOC is a procedural defect requiring a remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

Knees

It appears that there are outstanding treatment records.  During the May 2015 hearing, the Veteran stated that after discharge he received treatment for his knees at an emergency room in Chattanooga, Tennessee.  See Hearing Transcript at 10.  These treatment records are not in the claims file.  They must be obtained on remand.

Psychiatric Disability

The Veteran contends that he was harassed by a roommate during advanced individual training (AIT) for not being able to complete the physical training (PT) exercises.  In the alternative, he maintains that his current psychiatric disability is secondary to his claimed orthopedic disabilities.

The August 2009 entrance examination contains a normal psychiatric evaluation.  The Veteran denied any history of depression or anxiety.

Service treatment records contain diagnoses of mood disorder, not otherwise specified, existed prior to service by history; and depressive disorder.  The Veteran gave a history of pre-service psychiatric treatment that included inpatient hospitalization.  The record suggests that the Veteran was discharged from active duty due to a psychiatric disability.  

The Veteran submitted to a November 2010 VA psychiatric examination.  The examiner diagnosed generalized anxiety disorder and mood disorder, not otherwise specified.  No opinion was offered as to the etiology of either condition.  

The etiology of any current psychiatric disability is unclear.  There are indications that the Veteran may have had a psychiatric disorder that pre-existed his active duty.  Thus, a remand is necessary in order to obtain an opinion as to whether any currently diagnosed psychiatric disability clearly and unmistakably existed prior to service and, if so, whether there is clear and unmistakable evidence that such did not undergo an increase in severity during service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

38 U.S.C.A. § 1702

The Board finds that the issue of entitlement to service connection for a mental illness for the purpose of establishing eligibility for medical treatment under 38 U.S.C.A. § 1702 is inextricably intertwined with the issue of entitlement to service connection for an acquired psychiatric disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, this claim must be readjudicated after the AOJ considers entitlement to service connection for an acquired psychiatric disability.
 
Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by Erlinger North Emergency Room in Chattanooga, Tennessee since March 2010.  The letter should invite the Veteran to submit any pertinent medical evidence in support of his claim.  If the Veteran provides the necessary information and authorizations, obtain copies of any outstanding clinical records and associate them with the claims file.

2. If, and only if, additional private treatment records with respect to the Veteran's knees are obtained, schedule a VA orthopedic examination with a physician with appropriate expertise to ascertain the nature and etiology of his claimed left and right knee disabilities.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  

The examiner should offer an opinion as to whether it is at least as likely as not, i.e., a 50 percent or greater probability, that any currently diagnosed knee disability is related to the Veteran's active service. 

Complete rationale for all opinions expressed should be provided. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. After the above development has been completed, schedule a VA psychiatric examination to determine the etiology of any currently diagnosed psychiatric disability.  The claims file, to include a copy of this remand, must be made available for review.  The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, and review the record.  For any psychiatric disability diagnosed on examination, the examiner should answer the following questions:

(a) Did such disability clearly and unmistakably pre-exist the Veteran's enlistment into active duty?
 
(b) For any currently diagnosed psychiatric disorder found to have pre-existed the Veteran's active duty, is there clear and unmistakable evidence that it did not undergo a permanent increase in severity due to service?

(c) If a currently diagnosed psychiatric disorder was found not to have pre-existed the Veteran's active duty, is it at least as likely as not, i.e., a 50 percent probability or greater, that any such disability either had its onset during the Veteran's active service or is otherwise etiologically related to his active service?

(d) If the answer to (a) through (c) is no, is it at least as likely as not, i.e., a 50 percent probability or greater, that any currently diagnosed psychiatric disability was caused or aggravated by a service-connected disability?  [If the Veteran is found to have a psychiatric disability that is aggravated by a service-connected disability, the examiner should quantify the approximate degree of aggravation.]

In answering these questions, the examiner must specifically address the relevant STRs, as well as the Veteran's lay statements and May 2015 testimony.  

Complete rationale for all opinions expressed should be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Issue an SOC to the Veteran and his representative addressing the issue of entitlement to service connection for a nonservice-connected pension.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. 
§ 20.302(b).  If, and only if, the appeal is perfected by a timely filed substantive appeal, this issue should be certified to the Board.

5. Then, readjudicate the remaining claims on appeal, to include service connection for a mental illness for the purpose of establishing eligibility for medical treatment under 38 U.S.C.A. § 1702.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


